DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.  Specifically, claim 1 is on an automated storage and retrieval system and recites, in part, “a three-dimensional grid comprising a plurality of storage columns … and at least one port through which the storage containers can be transferred out of and/or into the grid; and a plurality of container handling vehicles which are operated on the grid for retrieving storage containers from and storing storage containers in the storage columns,” as the essential elements of the claim.  However, claim 1 further recites “a plurality of transfer columns for temporarily storing storage containers” and “a port access vehicle [ ] arranged to transport the storage containers between the transfer columns and the at least one port.” It seems as though the “transfer columns” and “port access vehicle” are also essential 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-21 are rejected under § 102(a)(1) as being anticipated by US Pub. No. 2018/0029798 to Lindbo et al. (Lindbo).  In regards to claim 17, Lindbo discloses a container handling system for transporting storage containers in an automated storage and retrieval system (400) comprising: 
a three-dimensional grid (114) comprising a plurality of storage columns (112) in which storage containers (110) are stored one on top of another in vertical stacks (see ¶ [0124] describing a storage system including a frame structure for storing vertical stacks of bins); and 
a plurality of first container handling vehicles (30) which are operated on the grid for retrieving storage containers from and storing storage containers in the storage columns, and for transporting the storage containers horizontally across the grid (see ¶ [0124] describing a plurality of single-bin load handling devices for transporting bins over rails mounted on top of the frame structure); 
wherein the container handling system comprises a second container handling vehicle (250) being arranged for transporting the storage containers horizontally across the grid in a plane which is above the operating space of the first container handling vehicles (see ¶ 

In regards to claim 18, Lindbo further discloses that the second container handling vehicle comprises a vehicle section comprising a vehicle body and a horizontal bar mounted to the vehicle body comprising a container lifting and holding device arranged to hold a storage containers in a raised, holding position when the second container handling vehicle transports the storage container across the grid, which vehicle body has a vertical extension which is sufficient to allow the lifting and holding device to hold the storage container in a holding position which is above said operating space of the first container handling vehicles. See Figs. 9A-H, 12 (holding storage bins in a raised holding position over the first container handling vehicles while transporting bins from a pickup location to a drop-off location).

In regards to claim 19, Lindbo further discloses that the system further comprises an elevated rail structure (422) supported by upright members along which elevated rail structure the second container handling vehicle is arranged to travel, the second container handling vehicle comprising a vehicle section comprising a vehicle body and a horizontal bar mounted to the vehicle body comprising a container lifting and holding device arranged to hold a storage containers in a raised, holding position when the second container handling vehicle transports the storage container across the grid, which upright members have a vertical extension which is sufficient to allow the lifting and holding device to hold the storage container in a holding position which is above said operating space of the first container handling vehicles. See Figs. 9A-H; see also ¶ [0125] (describing a multi-bin load handling device mounted on a separate set of rails which is spaced from the top of the frame structure in a Z 
In regards to claim 20, Lindbo further discloses that the system further comprises a plurality of said elevated rail structures (422) and a plurality of said second container handling vehicles (150) independently operable along the elevated rail structures. See Fig. 12.

In regards to claim 21, Lindbo further discloses that the second container handling vehicle comprises a plurality of said vehicle sections connected in a train-like configuration. See Figs. 7A-C.

Allowable Subject Matter

Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Claims 15-16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD, can be reached at 571.272.6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/KYLE O LOGAN/Primary Examiner, Art Unit 3651